Order, Supreme Court, New York County (Daniel E Conviser, J.), entered on or about March 2, 2010, which denied, on the ground of ineligibility, defendant’s CPL 440.46 motion for resentencing, unanimously reversed, on the law, and the matter remanded for further proceedings.
As the People concede, defendant is eligible to be considered for resentencing because he is deemed to still be serving a *672sentence for a class B drug felony. Defendant was convicted in 1996 of class B drug felonies and sentenced to concurrent terms of 572 to 11 years. After being released on parole, he was convicted of another felony in 2003 and received a consecutive term of 372 to 7 years. Consecutive terms are treated as a single, aggregate term (see Penal Law § 70.30 [1] [b]; People v Buss, 11 NY3d 553, 557 [2008]). Therefore, defendant is deemed to be serving a sentence of 9 to 18 years, for a conviction that qualifies for possible resentencing. Concur — Andrias, J.P., Saxe, Catterson, Renwick and Román, JJ. [Prior Case History: 27 Misc 3d 585.]